             Case 1:20-cv-02985-WJM-SKC Document 116 Filed 12/11/20 USDC Colorado Page 1 of 10




                                            FINAL LIST OF PROPOSED EXHIBITS

CASE NO. 2020cv02985    PLAINTIFF’S LIST: ☐        DEFENDANT’S LIST: ☒    THIRD PTY DEFTS. LIST: ☐

CASE CAPTION Denver Homeless Out Loud vs. City and County of Denver, et al. DATE December 15 and 16, 2020

LIST PLAINTIFF’S EXHIBITS BY NUMBERS (1, 2, 3, etc.) and DEFENDANT’S BY LETTER (A, B, C, etc.)

 EXHIBIT                                     AUTH-                                    RUL.
 NO. / LTR   WITNESS    DESCRIPTION          ENTICITY   STIP   OFFER   RECD.   REF.   RSVD.      COMMENTS/ INFO.


 A                      Grace Marx Email

                        Photos of garbage
 B                      at site

                        Photos of Posted
                        Temporary Area
 C                      Restrictions

                        Photos of trash,
                        drug parapherna-
                        lia and blood at
 D                      Lincoln Park

                        Photos of trash,
                        drug parapherna-
                        lia and blood at
 E                      Morey
            Case 1:20-cv-02985-WJM-SKC Document 116 Filed 12/11/20 USDC Colorado Page 2 of 10




EXHIBIT                                    AUTH-                                    RUL.
NO. / LTR   WITNESS   DESCRIPTION          ENTICITY   STIP   OFFER   RECD.   REF.   RSVD.   COMMENTS/ INFO.

                      Photo of posted
                      Temporary Area
F                     Restriction notice

                      Video Exhibit 1 -
                      Excerpt of Ser-
                      geant Brian
                      Conover’s June
                      17, 2020 Body
                      Worn Camera
                      (“BWC”), rec-
                      orded near 22nd
                      and Champa
G                     Streets

                      Video Exhibit 2 -
                      Excerpt of Ser-
                      geant Brian
                      Conover’s June
                      17, 2020 BWC,
                      recorded near
                      22nd and Champa
H                     Streets

                      Video Exhibit 3 -
                      Excerpt of Ser-
                      geant Brian
                      Conover’s June
I                     17, 2020 BWC,
            Case 1:20-cv-02985-WJM-SKC Document 116 Filed 12/11/20 USDC Colorado Page 3 of 10




EXHIBIT                                    AUTH-                                    RUL.
NO. / LTR   WITNESS   DESCRIPTION          ENTICITY   STIP   OFFER   RECD.   REF.   RSVD.   COMMENTS/ INFO.
                      recorded near
                      22nd and Champa
                      Streets

                      Video Exhibit 4 -
                      Excerpt of Ser-
                      geant Brian
                      Conover’s June
                      17, 2020 BWC,
                      recorded near
                      22nd and Champa
J                     Streets

                      Video Exhibit 5 -
                      Excerpt of Ser-
                      geant Brian
                      Conover’s June
                      17, 2020 BWC,
                      recorded near
                      22nd and Champa
K                     Streets

                      Video Exhibit 6 -
                      Excerpt of Ser-
                      geant Brian
                      Conover’s July 29,
                      2020 BWC, rec-
L                     orded in or
            Case 1:20-cv-02985-WJM-SKC Document 116 Filed 12/11/20 USDC Colorado Page 4 of 10




EXHIBIT                                    AUTH-                                    RUL.
NO. / LTR   WITNESS   DESCRIPTION          ENTICITY   STIP   OFFER   RECD.   REF.   RSVD.   COMMENTS/ INFO.
                      around Lincoln
                      Park

                      Video Exhibit 7 -
                      Excerpt of Officer
                      Darren Ulrich’s
                      July 29, 2020
                      BWC, recorded in
                      or around Lincoln
M                     Park

                      Video Exhibit 8 -
                      Excerpt of Officer
                      Darren Ulrich’s
                      July 29, 2020
                      BWC, recorded in
                      or around Lincoln
N                     Park

                      Video Exhibit 9 -
                      Excerpt of Officer
                      Toby Wilson’s July
                      29, 2020 BWC,
                      recorded in or
                      around Lincoln
O                     Park

                      Video Exhibit 10 -
                      Excerpt of Officer
P                     Toby Wilson’s July
            Case 1:20-cv-02985-WJM-SKC Document 116 Filed 12/11/20 USDC Colorado Page 5 of 10




EXHIBIT                                    AUTH-                                    RUL.
NO. / LTR   WITNESS   DESCRIPTION          ENTICITY   STIP   OFFER   RECD.   REF.   RSVD.   COMMENTS/ INFO.
                      29, 2020 BWC,
                      recorded in or
                      around Lincoln
                      Park

                      Video Exhibit 11 -
                      Phone camera
                      video document-
                      ing the conditions
                      in Lincoln Park on
                      September 27,
Q                     2020

                      Video Exhibit 12 -
                      Phone camera
                      video document-
                      ing the conditions
                      in Lincoln Park on
                      September 27,
R                     2020

                      Video Exhibit 13 -
                      Excerpt of Officer
                      Toby Wilson’s Au-
                      gust 5, 2020 BWC,
                      recorded near
                      Morey Middle
S                     School
            Case 1:20-cv-02985-WJM-SKC Document 116 Filed 12/11/20 USDC Colorado Page 6 of 10




EXHIBIT                                     AUTH-                                    RUL.
NO. / LTR   WITNESS   DESCRIPTION           ENTICITY   STIP   OFFER   RECD.   REF.   RSVD.   COMMENTS/ INFO.

                      Video Exhibit 14 -
                      Excerpt of Officer
                      Toby Wilson’s Au-
                      gust 5, 2020 BWC,
                      recorded near
                      Morey Middle
T                     School

                      Video Exhibit 15 -
                      Excerpt of Officer
                      Toby Wilson’s Au-
                      gust 5, 2020 BWC,
                      recorded near
                      Morey Middle
U                     School

                      Photo of sharps
                      collected in Lin-
                      coln Park, July 21,
V                     2020

                      Parks Incident Re-
                      port, July 17,
W                     2020

                      Area Restriction
                      notice, Lincoln
X                     Park
            Case 1:20-cv-02985-WJM-SKC Document 116 Filed 12/11/20 USDC Colorado Page 7 of 10




EXHIBIT                                    AUTH-                                    RUL.
NO. / LTR   WITNESS   DESCRIPTION          ENTICITY   STIP   OFFER   RECD.   REF.   RSVD.   COMMENTS/ INFO.

                      Denver County
                      Point-in-Time
Y                     Count 2020

                      Homeless Man-
                      agement Infor-
                      mation System
                      (HMIS) data, Oc-
                      tober 1, 2019 -
Z                     October 1, 2020

                      Denver Public
                      Health Outreach
                      Testing Among
                      People Experienc-
                      ing Homelessness
                      (updated Decem-
A1                    ber 7, 2020)

                      Communicable
                      Diseases Affecting
                      People Experienc-
                      ing Homeless-
                      ness: Week of De-
A2                    cember 6, 2020

                      Deaths in the
                      Population Expe-
A3                    riencing
            Case 1:20-cv-02985-WJM-SKC Document 116 Filed 12/11/20 USDC Colorado Page 8 of 10




EXHIBIT                                    AUTH-                                    RUL.
NO. / LTR   WITNESS   DESCRIPTION          ENTICITY   STIP   OFFER   RECD.   REF.   RSVD.   COMMENTS/ INFO.
                      Homelessness in
                      Denver (2019-
                      2020) (updated
                      December 7,
                      2020)

                      CORRECTED:
                      COVID-19 in Peo-
                      ple Experiencing
                      Homelessness in
                      Denver (updated
                      December 8,
                      2020, with correc-
A4                    tion on slide #3)

                      Denver Public
                      Health Outreach
                      Testing: Commu-
                      nity Testing
                      Events (updated
                      December 7,
A5                    2020)

                      Document 84-22
                      Request for Pro-
A6                    posal
            Case 1:20-cv-02985-WJM-SKC Document 116 Filed 12/11/20 USDC Colorado Page 9 of 10




EXHIBIT                                   AUTH-                                    RUL.
NO. / LTR   WITNESS   DESCRIPTION         ENTICITY   STIP   OFFER   RECD.   REF.   RSVD.   COMMENTS/ INFO.

                      BWC video of Of-
                      ficer Martinez at
A7                    Lincoln Park

                      BWC video of Of-
                      ficer Martinez at
A8                    Lincoln Park

                      CV of William J.
A9                    Burman, M.D.

                      BWC video of Of-
                      ficer Udland at
                      South Platte,
A10                   Sept. 15, 2020

                      Lincoln Memorial
                      Ops Plan, July 29
A11                   2020

                      Photo of tents at
A12                   Lincoln Park

                      Photo of tents at
A13                   Lincoln Park

                      Restroom and
                      Hand Washing
A14                   Map
            Case 1:20-cv-02985-WJM-SKC Document 116 Filed 12/11/20 USDC Colorado Page 10 of 10




EXHIBIT                                     AUTH-                                    RUL.
NO. / LTR    WITNESS   DESCRIPTION          ENTICITY   STIP   OFFER   RECD.   REF.   RSVD.   COMMENTS/ INFO.

                       BWC video of Sgt.
                       Conover at Lin-
A15                    coln Park

                       Any exhibit neces-
                       sary for impeach-
                       ment or rebuttal
